Citation Nr: 9920838	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-45 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of an overpayment of dependency and 
indemnity compensation (DIC) benefits of $64,513.40.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



INTRODUCTION

The veteran had active service from June 1960 to August 1978.  
He died in January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 waiver decision issued by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO).  
This appeal has twice previously been reviewed by the Board 
for additional development in January 1997 and again in 
December 1998.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Following the veteran's death in January 1980, the 
appellant was provided VA DIC benefits and the appellant was 
advised at that time that she must notify VA if she 
remarried.

3.  In August 1984, the appellant notified VA that she was 
"planning to remarry soon," and she had certain questions 
about her and her daughter's VA benefits after such 
remarriage; the appellant also provided credible testimony 
that she followed up this notification by contacting VA 
personally and through a representative in January and 
February 1985.

4.  The appellant received full VA DIC benefits as an 
unremarried widow of the veteran from the time of her 
remarriage in October 1984 until January 1992 and this 
resulted in an overpayment of such benefits to the appellant 
of $64,513.40.

5.  VA is partially at fault for the overpayment in that it 
failed to take action upon the appellant's attempts to notify 
VA of her remarriage in October 1994.  

6.  The appellant is also at fault in the creation of the 
overpayment in that the evidence clearly demonstrates that 
she was informed and knew that her monthly VA DIC benefits 
would be significantly reduced from an amount of around $800 
to the amount of $223 in direct deposits to her bank account 
and, despite her early attempts to notify VA of her 
remarriage, she knew or certainly should have known that her 
VA DIC benefits were never reduced by this (or any other 
significant) amount, and she thereafter made no further 
attempt to notify VA of her remarriage or of this overpayment 
for the next seven years.

7.  While the appellant has argued that she believed that all 
funds directly deposited to her bank following her attempted 
notification of VA of her remarriage were DIC benefits 
properly payable to her daughter, and that she reserved all 
funds overpaid her and used them for her daughter's benefit, 
the amount of VA DIC benefits which were properly payable 
individually to her daughter have been reduced from the 
overall overpayment at issue and, to the extent that any 
amount of the remaining overpayment is waived, it would 
result in the unjust enrichment of the appellant, regardless 
of the manner in which appellant used the overpaid VA 
benefits.  

8.  The appellant received a substantial overpayment of 
benefits and the appellant's income and assets are shown to 
be sufficient to permit repayment of $40,000 of the 
overpayment of indebtedness over a period of time without 
resulting in excessive financial difficulty and without 
significantly compromising her ability to provide herself 
with the basic necessities of life.

9.  Considering that VA was also partially at fault in the 
creation of the overpayment and considering the appellant's 
income and assets available for repayment of the 
indebtedness, it would not be unfair or inequitable to waive 
a portion of the outstanding indebtedness of $24,513.40.


CONCLUSION OF LAW

Recovery of $40,000 of the overpayment of VA DIC benefits in 
periodic payments over a period of time, and waiver of a 
portion of that overpayment of $24,513.40, would not violate 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  During the 
pendency of this appeal, this case was twice remanded by the 
Board for additional evidentiary development.  All 
development requested of the RO has been completed to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).  All associated VA files were collected for review 
and the appellant was given the opportunity of providing an 
up-to-date financial status report.  However, the most recent 
December 1998 remand action specifically requested the 
appellant to submit Federal income tax returns for herself 
and spouse for 1997 and 1998.  She failed, refused or 
neglected to do so and has offered no explanation for the 
failure.  Accordingly, all of the facts have been developed 
as far as possible, and no further assistance is necessary to 
comply with the duty to assist required by law.

Facts:  The veteran had active service from June 1960 to 
August 1978.  For service in the Republic of Vietnam, he was 
awarded the Combat Infantryman Badge, the Bronze Star Medal 
with one Oak Leaf Cluster, and the Air Medal, among others.  
During his lifetime, the veteran was service connected for 
Hodgkin's disease and this was shown to be his cause of death 
in January 1980.  Accordingly, VA DIC benefits were payable 
to and on account of the veteran's surviving spouse and 
child.  The appellant commenced receiving DIC benefits 
effective from the date of the veteran's death.  
Documentation associated with this award informed the 
appellant that she was required to notify VA of any 
subsequent remarriage.

In August 1984, the appellant sent a letter to the Houston RO 
indicating that she had been receiving DIC payments and 
educational benefits since the death of her husband.  She 
notified the RO that she was "planning" to remarry and 
understood that her DIC benefits would stop.  She had 
additional questions about VA benefits and requested a 
response.  In early October, the RO posted a return letter to 
the appellant, in response to her inquiry, indicating that 
she would no longer be entitled to educational benefits if 
she remarried.  It was also explained that she would receive 
$233 per month in (DIC) benefits until her daughter reached 
the age of 18 and that her daughter would be eligible for 
continued educational benefits if she attended college.  This 
letter did not specifically state that the appellant would no 
longer be entitled to DIC benefits upon her remarriage but it 
was strongly implied in stating that current benefits (for 
her daughter) would only be $233 monthly upon the appellant's 
remarriage.

In written statements and in testimony provided at a personal 
hearing at the RO in February 1995, the appellant stated that 
she was not well versed in VA benefits, laws and regulations 
but she was definitely aware of her responsibility to notify 
VA of her remarriage.  She clearly testified that she 
understood that the amount of her DIC benefits would be 
reduced when she remarried but that she would still receive 
such benefits for her daughter.  She was actually remarried 
in October 1984 and testified that she took this marriage 
certificate to a Fort Sam Houston Survivor Assistance Office 
where she filled out additional paperwork and subsequently 
took this paperwork to a San Antonio VA Office which was 
later supposed to be mailed to the Houston RO.  It is unclear 
whether there actually was a VA Office in San Antonio or 
whether the appellant was visiting the office of a service 
organization or of the Texas Veterans' Commission.  When 
appellant discovered no change in the amount of her monthly 
direct deposit for December 1984 she stated that she tried to 
contact personnel at the RO telephonically for approximately 
two weeks until she got through.  She said that the 
individual she spoke to told her that her paperwork, 
including the new marriage license, had been received and 
that this individual was able to read back the name of her 
new husband.  She said she was told that there was no 
overpayment.  However, when the amount of direct deposit was 
not reduced for January 1985, she again went to a Survivor 
Assistance Office at Fort Sam Houston and talked to an 
individual there who then called VA officials at the RO who 
reportedly told this person again that the paperwork had been 
received.  Believing that there was nothing else for her to 
do, she did nothing further.  She was next notified of an 
overpayment in 1992.

Also in testimony at the personal hearing, the appellant 
indicated that while she was aware that there should have 
been a reduction in her monthly direct deposit from VA on 
behalf of her daughter, she was not entirely sure of the 
amounts involved and she also felt that she might in fact 
receive additional income from Social Security.  She 
testified that all funds received in her account from VA were 
moved by her to a trust account held solely for her 
daughter's use during her minority and later for educational 
expenses.  Once her daughter attained age 18 and entered 
college, her daughter received a nominal monthly sum in 
educational benefits which was sent to the appellant's home 
and the appellant indicated that these amounts together with 
the account held in trust were all provided to her daughter 
for educational assistance.

In April 1995, the appellant wrote to again point out that 
she had never received actual checks in her former married 
name but that all DIC funds received were by direct deposit 
only.  She argued with the RO's earlier statement that she 
had been unjustly enriched by pointing out that all funds 
received had been held and provided to her daughter for 
educational benefits and that her daughter indeed was 
entitled to VA DIC payments in her own right.  She stated 
that if she was required to repay the overpayment, then her 
daughter would have received nothing from VA in the way of 
DIC benefits.

In March 1994, the RO issued the initial waiver decision now 
under appeal which found that the appellant was free from 
fraud, misrepresentation or bad faith in the creation of the 
indebtedness but which found that the appellant was at fault 
in the creation of that indebtedness and, in consideration of 
a current financial status report, found that waiver of all 
or any amount of the overpayment was not warranted.  The 
appellant disagreed and initiated this appeal.

Pursuant to the Board's initial January 1997 remand, the RO 
conducted certain audits of the overpayment at issue in this 
appeal.  Initially, an overpayment of approximately $119,000 
was created but this was in error since the origination of 
this overpayment was January 1980, the initial date that DIC 
benefits were first made payable to the appellant.  
Correcting this overpayment until the date of the appellant's 
remarriage in October 1984, reduced the overpayment by 
approximately $40,000 leaving a remaining indebtedness of 
approximately $79,000.  The RO subsequently prepared another 
award which identified the amount of DIC benefits which were 
payable solely on behalf of the appellant and veteran's minor 
child from October 1984 through her majority in June 1989.  
This resulted in a further reduction of the overpayment of 
approximately $14,000, resulting in the net total overpayment 
of VA DIC benefits, solely on behalf of the appellant, in the 
amount of $64,513.40.  This amount represents the total of 
DIC benefits paid solely on behalf of appellant, from the 
date of her remarriage in October 1984 through January 1992.

Pursuant to the most recent December 1998 remand, the 
appellant submitted a financial status report dated in 
January 1999.  However, despite the request, she did not 
forward copies of Federal income tax returns for 1997 and 
1998.  This financial status report showed that she had a 
gross monthly income of $5,581 (approximately $67,000 per 
year).  Her spouse was a retired teacher with a monthly net 
income of $2,244.  It was reported that there was $557 left 
over from combined net monthly income after payment of total 
monthly expenses.  However, there were lump-sum monthly 
expenses listed of $1,500 for home and automobile maintenance 
and repair, drugs, cosmetics, clothes, gasoline, doctors and 
therapy.  Also listed was a single monthly lump-sum expense 
of $844 for church pledges and auto insurance.  However, 
there was also a listing on the reverse side of this form of 
$169 monthly for automobile insurance.  Also listed was 
$20,000 cash in the bank and retirement funds totaling 
$420,000.  Net equity of real estate appeared to approximate 
$46,000.

Law and Regulation:  Because it has been determined by the RO 
that there was no willful intention on the part of the 
appellant to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment, it 
must then be determined whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of all or part of that 
overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing of fault between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the debtor, and (6) whether the debtor changed 
positions to her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributed to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.

Analysis:  A careful review of all of the evidence of record 
leads the Board to conclude that both the appellant and VA 
share fault or responsibility in the creation of the 
overpayment of VA DIC benefits in this case.  The appellant's 
August 1984 letter to the RO reporting her impending marriage 
is of record and objectively demonstrates her intent to 
inform VA of her remarriage.  However, the RO could take no 
rating action to terminate the appellant's DIC benefits based 
upon a letter which announced the fact that she was "planning 
to marry soon."  Actual remarriage and proof submitted by way 
of a marriage certificate was necessary for the RO to take 
award action.  Also on file is the RO's early October 1984 
response to the appellant's various inquiries in her letter 
of the previous month.  This RO response should have been 
clearer in explaining that DIC benefits payable to the 
appellant would entirely cease upon her remarriage.  This 
letter did clearly state that the appellant's minor child 
would receive $233 per month until age 18 of such benefits 
then did not indicate that the appellant would continue to 
receive DIC benefits but it did not clearly state that her 
DIC benefits would terminate.  However, in both written 
statements and sworn testimony, the appellant clearly stated 
that she was aware that her remarriage would result in her 
DIC payments from VA being reduced but that she would still 
receive certain benefits for her daughter.  

While there is no objective evidence corroborating it, the 
appellant also provided credible testimony to having twice 
subsequently contacted VA to ensure that VA took proper award 
action based upon her remarriage.  What occurred cannot be 
determined to any certainty but either VA lost documentation 
or, alternatively, documentation provided by appellant to a 
service organization or the Texas Veterans' Commission was 
never properly forwarded to VA.  As noted in the Board's 
previous December 1998 remand, the RO has in essence conceded 
a degree of fault in failing to act upon notice of the 
appellant's remarriage.  Again, the RO could take no action 
to alter the appellant's DIC award based on the contents of 
the August 1984 letter.  It was necessary for the RO to 
actually receive the marriage certificate itself for award 
action to be taken and it is not entirely clear that this 
evidence was ever received.  If it was received, it was 
apparently lost or misplaced.  Accordingly, the Board finds 
that the RO is partially responsible for creation of the 
underlying overpayment at issue in this appeal.

However, the evidence also makes it clear that the appellant 
was well aware that her monthly DIC benefits were to be 
significantly reduced upon her remarriage.  She clearly 
testified that on two occasions she personally verified that 
VA's direct deposit to her bank account was not reduced for 
December 1984 or January 1985 and that this in fact caused 
her to take further action to see that a proper award action 
was taken.  While the appellant also testified that she 
received assurances over the telephone that such 
documentation had been received by the RO, the appellant 
clearly had to know that her monthly direct deposit DIC 
benefits were never reduced at any time they were payable 
from the time of her remarriage in October 1984 until January 
1992.  

The audits conducted by the RO clearly demonstrate that at 
the time of her remarriage, the amount of DIC payable to and 
on behalf of appellant was $804 monthly.  This periodically 
rose, and was not reduced, until it amounted to more than 
$1,000 per month for December 1991.  While the appellant 
testified that she was not fully familiar with all rules and 
regulations governing the award and payment of VA DIC 
benefits, and while she indicated that there may have been 
additional funds from Social Security, these arguments are 
not convincing.  The evidence on file shows that the 
appellant knew that her VA DIC benefits would be 
significantly reduced upon her remarriage and she had been 
personally informed by the RO that her daughter would receive 
no more than $233 per month until age 18.  There is and was a 
significant disparity between the $804 per month received at 
and after the time of her remarriage and the $233 per month 
the appellant was informed she would receive solely for her 
daughter.  

While the appellant may have felt she had taken sufficient 
steps to properly notify VA of her remarriage, the fact that 
her monthly DIC payments never were reduced in amount put her 
on notice which continued over a period of seven years and 
which resulted in a significant overpayment.  Accordingly, 
the Board also finds that the appellant was at fault in the 
creation of this indebtedness and, in balancing faults 
between VA and the appellant, the Board finds that the 
appellant was significantly more at fault in the total amount 
of the indebtedness since she knew or should have known that 
there had been no reduction of DIC benefits in her direct 
deposit account over a period of years.  VA may have failed 
to take action upon initial notification but that failure 
constituted a single rather than a continuing error.

Accordingly, and as discussed in the Board's previous 
December 1998 remand, the Board cannot conclude that the 
appellant was entirely without fault in the creation of the 
indebtedness at issue and under the circumstances, cannot 
conclude that this overpayment arose solely on the basis of 
administrative error or error in judgment of VA in accordance 
with 38 U.S.C.A. § 5112(b)(10) (West 1991); Jordan v. Brown, 
10 Vet. App. 171 (1997).

The appellant's request for waiver of overpayment of VA 
benefits must be decided in accordance with the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302; 
38 C.F.R. §§ 1.963, 1.965.  The underlying factor of a defeat 
of the purpose of any existing VA benefit is not applicable 
in this case.  The Board finds that, to the extent that any 
amount of the overpayment is waived, the appellant would be 
unjustly enriched.  While she has written argument that since 
all of these funds were provided for the support and 
education of her daughter, she would not be unjustly 
enriched, this argument is without merit.  While the 
appellant's daughter was entitled to certain amounts of VA 
DIC benefits, the amount of those benefits payable during her 
minority were already calculated by audit and reduced from 
the total amount of outstanding indebtedness; an amount in 
excess of $14,000.  Additionally, although the appellant may 
have used the additional funds provided her for the support 
and education of her daughter, those funds were paid to the 
appellant in error and she was unjustly enriched in this case 
in the full amount of the overpayment of more than $64,000.

The appellant has argued that she actually changed positions 
to her detriment in reliance upon this erroneously granted VA 
benefit.  She has pointed out that she and her current spouse 
were unable to claim her minor daughter as a dependent on 
Federal income taxes because they were unable to honestly 
claim that they paid more than half her total support.  While 
this may be true, the Board finds that any incremental gain 
in income deducted from taxes on the basis of an additional 
minor child was far exceeded by the amount of overpayment 
made at issue in this case.  The appellant also wrote that 
based upon the continued receipt of DIC benefits, she decided 
that she did not have to go back to work and gave up "three 
years of wages" based on her belief that the DIC benefits 
received were solely on account of her daughter's 
entitlement.  She argues that this is an economic loss that 
cannot be regained.  This is true.  However, had the 
appellant exercised the reasonably prudent financial 
responsibility necessary to ensure that an adjustment of DIC 
had properly been made upon her remarriage in 1984, she may 
well not have foregone such employment and employment income.  
Finally, the appellant has argued that her daughter was 
unable to obtain scholarship money based upon her DIC benefit 
income and that this also is an economic loss that cannot be 
regained.  This is also true subject to the same argument 
above.

Finally, the appellant argues that requiring repayment of the 
entire amount of indebtedness would constitute financial 
hardship.  The Board agrees.  Based on a careful review and 
an analysis of all of the evidence on file and taking into 
consideration the fact that VA was partially at fault in the 
creation of this debt and that the appellant changed 
positions to her detriment in reliance upon a granted VA 
benefit and based upon her current finances, the Board 
concludes that it would not be unfair or inequitable to waive 
$24,513.40 of the total indebtedness.

On the other hand, the Board concludes that based upon her 
greater degree of fault, on her unjust enrichment, and upon 
her financial status, the appellant can afford to repay VA 
$40,000 of the overpayment (over time) without compromising 
her ability to provide herself with the basic necessities of 
life.  First, the most recent financial status report 
indicates a balance left over after payment of all monthly 
expenses of $557.  Over a period of 5 years (or 60 months) 
this totals by itself $33,420.  The appellant is shown to 
have maintained steady employment in computers with good 
increases in annual gross income and there is no indication 
she will not remain so employed over the next several years.  

Although the Board in its most recent December 1998 remand 
specifically prohibited the appellant from providing any 
"lump-sum" listing of monthly expenses and although the RO 
communicated that fact clearly to her in the letter 
requesting information in the financial status report, the 
appellant nonetheless provided lump-sum expenses in her 
financial report.  She listed a total amount of $844 per 
month in church pledges and auto insurance.  However, she 
separately listed a monthly expense of $169 for car 
insurance, an amount which itself exceeds $2,000 per year.  
VA has a right to expect the appellant to provide the same 
degree of fidelity and responsibility to a debt owed to VA 
that she has to any other debt and it is noteworthy that the 
most recent financial status report shows no outstanding and 
unpaid obligations.  The difference from $844 per month and 
the $169 monthly payment for car insurance is $675 a month 
and the Board finds this to be excessive as a charitable gift 
if it is intended that this amount be paid to the exclusion 
of a valid debt to the US Government.  This $675 per month 
for 60 months itself and alone equals $40,500.  Finally, the 
appellant also provided a lump-sum listing of $1,500 for 
living expenses which are not independently corroborated.  
Also shown on the most recent financial status report is 
$20,000 cash in the bank and $420,000 retirement funds.  On 
the basis of this evidence of financial status, the Board 
concludes that the appellant should be able to well afford 
the repayment of $40,000 of the overpayment of VA DIC 
benefits over a period of years without undue financial 
hardship to herself or her family.  Considering that the 
Board has agreed to waive an amount in excess of $24,000 of 
VA benefits to which she was not entitled, recoupment of the 
remaining $40,000 would not be unfair or inequitable to 
either the appellant or the Government and this decision is 
in accord with the principles of equity and good conscience.





ORDER

Waiver of recovery of an overpayment of DIC benefits of 
$24,513.40 is granted; waiver of recovery of an overpayment 
of DIC benefits of $40,000 is denied.



		
	J. JOHNSTON
	Acting Member, Board of Veterans' Appeals




 

